DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 07/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2012/0164088 A1), in view of Koga et al (JP 2012/006870 A).
	Cho taught [claim 10] a method for whitening skin comprising topically applying to the skin (e.g., human test subjects disclosed at the Examples, throughout) a cosmetic composition comprising an amino acid selected from the group consisting of asparagine, valine, threonine, lysine, glutamine, histidine, phenylalanine and tryptophan, in amounts of 0.01-20 weight percent.
	Cho taught derivatives of [claim 10] the said amino acids, but did not specifically disclose the D-forms, as recited in claim 1.
	Nonetheless, Koga taught an external skin preparation containing an amino acid [description], where the amino acid was not limited as long as it was in its D-form, as a free acid, or as a salt [page 2/8, 7th full paragraph]. The amount of the D-amino acid was 0.001 to 30 % by mass, preferably 0.001 to 10 % by mass [page 2/8, 9th full paragraph].
Since Cho generally taught amino acids and derivatives thereof, it would have been prima facie obvious to one of ordinary skill in the art to include, within Cho, D-amino acids. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select D-amino acids for incorporation into a cosmetic composition, based on its recognized suitability for its intended use as an external skin-care agent, as taught by Koga [Koga, description].
The instant claim 1 recites an “effective amount”, of a D-amino acid, to whiten skin.
The instant Specification disclosed [0084] that the amount of a D-amino acid that whitens skin is 0.01-30 % by mass, preferably 1-10 % by mass.

It appears that the compositions of the instant claims (D-amino acids, preferably at 1-10 %) and those of the prior art (D-amino acids, preferably at 0.001-10 %) would reasonably be expected to have substantially the same physical and chemical properties (skin whitening). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (D-amino acids), the properties (skin whitening) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between the combined teachings of the prior art, and the claimed invention.
Cho, in view of Koga, reads on claims 1-3, 11 and 15.
Claim 14 is rendered prima facie obvious because Cho taught decreasing a melanin index [Figure 1; 0024].
Further, regarding claim 15, the instant claim recites a method of whitening skin, comprising inhibiting the production of tyrosinase, tyrosinase-related protein 1 or melanocortin 1 receptor.
The instant Specification disclosed [0019, 0078, 0083] that D-Asn, D-Phe, D-Trp, and D-His inhibit tyrosinase, tyrosinase-related protein 1, and melanocortin 1 receptor.

It appears that the compositions of the instant claims (specific D-amino acids) and those of the prior art (claimed D-amino acids) would reasonably be expected to have substantially the same physical and chemical properties (inhibiting production of tyrosinase, tyrosinase-related protein 1 or melanocortin 1 receptor). See the above inherency rationale.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612